                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

WANDA SMITH,

                Plaintiff,

v.                                                Case No.: 2:17-cv-90-FtM-38UAM

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Nicholas P. Mizell’s Report and

Recommendation (“R&R”) (Doc. 46), recommending that Plaintiff’s Supplemental Petition

for EAJA Fees Pursuant to 28 U.S.C. 2312(d) (Doc. 43) be granted in part and denied in

part. No party has objected to the R&R, and the period to do so has lapsed. This matter

is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). In the absence of specific objections, there is no requirement that a



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
district judge review factual findings de novo, and the court may accept, reject or modify

the findings in whole or in part. 28 U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776,

779 n.9 (11th Cir. 1993). The district judge reviews legal conclusions de novo, even in

the absence of an objection. Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604

(11th Cir. 1994).

       Here, Smith seeks $1,139.75 in attorney’s fees under 28 U.S.C. § 2412(d), on top

of the $6,997.00 already awarded. After considering the Commissioner’s objections,

Judge Mizell found 2.4 hours of compensable work in 2018 and 1.3 hours of compensable

work in 2019, and he recommends an hourly rate of $200 for 2018 and $205 for 2019, for

a total award of $745.50. After conducting an independent examination of the file and on

consideration of Judge Mizell’s findings and recommendations, the Court accepts and

adopts the R&R.

       Accordingly, it is now

       ORDERED:

       (1) The Report and Recommendation (Doc. 46) is ACCEPTED and ADOPTED,

          and the findings are incorporated herein.

       (2) Plaintiff Wanda Smith’s Supplemental Petition for EAJA Fees Pursuant to 28

          U.S.C. 2312(d) (Doc. 43) is GRANTED in part and DENIED in part.

              a. Plaintiff Wanda Smith is awarded $746.50 in attorney’s fees under the

                    Equal Access to Justice Act, 28 U.S.C. § 2412(d); and

              b. If the United States Department of the Treasury determines that Plaintiff

                    Wanda Smith does not owe a federal debt, the Government may pay

                    these fees, costs, and expenses directly to Plaintiff’s counsel.




                                               2
      (3) The Clerk of the Court is DIRECTED to amend the judgment to include an

         additional $746.50 attorney’s fee award in favor of Plaintiff.

      DONE and ORDERED in Fort Myers, Florida this 4th day of September, 2019.




Copies: All Parties of Record




                                            3
